The plaintiff in error, T.W. Grant, was convicted at the November, 1912, term of the district court of Pontotoc county on a charge of embezzlement, and his punishment fixed at imprisonment in the state penitentiary for a period of one year. We have carefully read the record in this case and to our minds there is no offense disclosed by the proof and also no question of fact which should have been submitted to the jury. The plaintiff in error was prosecuted for embezzlement upon the theory that as agent of one Starritt he embezzled the proceeds of certain ties. The relation of principal and agent did not exist. The facts clearly disclose the relation of debtor and creditor instead, and the case must therefore fall. We are of the opinion that a statement of the facts and an elaborate discussion of the questions involved would serve no good purpose. The judgment of the trial court is reversed and the cause remanded with directions to dismiss.